Citation Nr: 1753754	
Decision Date: 11/24/17    Archive Date: 12/01/17

DOCKET NO.  14-01 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for postoperative neuroma, right foot, symptomatic, status post sesamoid fracture.

2.  Entitlement to an initial rating in excess of 10 percent for residual scar, both prior and status post right foot surgery as secondary to the service-connected disability of residuals, postoperative neuroma, right foot.



ATTORNEY FOR THE BOARD

M. M. Lunger, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1973 to December 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues on the title page are REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Associated with the claims file is a July 2015 decision from the Social Security Administration granting the Veteran disability benefits which were based on his right foot disorders.  VA is obligated to obtain records of the Social Security Administration if there is a reasonable possibility that the records could help substantiate the claims.  See Golz v. Shinseki, 590 F.3d 1317, 1322  (2010).  The records have not been obtained.  The Board finds there is a reasonable possibility that the records could help the Veteran and the RO should request the Social Security Records upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Request from the Social Security Administration the records pertinent to the Veteran's claim and/or award of Social Security Administration disability benefits.  All efforts to obtain this evidence must be documented and associated with the file.

2.  Obtain all outstanding, pertinent VA treatment records and associate them with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran should be notified and the record clearly documented.

3.  Provide the Veteran an opportunity to submit any outstanding private treatment records relating to his service-connected disabilities.  Provide the Veteran with the appropriate authorization for release form(s).

For any outstanding private treatment records identified and authorized by the Veteran, make at least two (2) attempts to obtain such records.  All attempts made must be documented in the electronic file, to include the unavailability of any identified records.  For any identified records that are not obtained, notify the Veteran and his representative of such and provide him with an opportunity to submit those records directly.

4.  After records development, consider whether any new records suggest a worsening of the condition or conditions such that an additional VA examination is warranted.

5.  Then, readjudicate the appeal.  If the benefits sought are not granted in full, furnish the Veteran a Supplemental Statement of the Case and, after allowing the appropriate period of time for response, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2014).




_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).







